Judgment affirmed, without costs. No opinion. Present — Martin, P. J., O’Malley, Dore, Cohn and Callahan, JJ.; Martin, P. J., and O’Malley, J., dissent and vote to modify by providing for a computation of the balance due the plaintiff Waddill Catchings on the basis that he is not liable beyond the amount of his capital investment in the firm (Stewart v. Robinson, 115 N. Y. 328), and that in determining the value of the partnership assets the fair value of the Goldman, Sachs Trading Corporation stock as of December 31, 1930, should be taken.